DETAILED ACTION

Status of Claims
This action is in reply to the amendments and arguments filed on July 12, 2022. Claims 1-5 were cancelled. Claims 6-21 are new. Claims 6-21 are currently pending and have been examined.

Response to Arguments
Claims 18-21: Applicant requests entry of claims 6-17 in page 5 of the response. However, Applicant also includes claims 18-21 in page 7 of the response. To promote compact prosecution, claims 18-21 are also examined.
101: Applicant’s arguments are moot in light of cancellation of previously pending claims 1-5. New claims 6-21 necessitate an updated review and consideration. As such, an updated 101 rejection addressing the new claims is provided below.
112(a) rejection is withdrawn in light of cancellation of claims 1-5. 
112(b) rejection is withdrawn in light of cancellation of claims 1-5. A new 112(b) rejection is provided below that addresses claims 6-21.
102: Applicant’s arguments are moot in light of cancellation of previously pending claims 1-5. New claims 6-21 raise new ground of rejection (see MPEP 706.07(a)). As such, an updated 102/103 rejection is provided below addressing claims 6-21.

Objection of the Claims
Claims 18-21 are objected for having minor informalities. The claims lack a claim identifier “(NEW)”. Correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 6-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

In the instant case, claims 6-11 and 18-19 are directed to a process. claims 12-17 and 20-21 are directed to an apparatus.

Claims 6 and 12 are directed to the abstract idea of processing a financial transaction which is grouped under commercial or legal interactions and fundamental economic practices or principles subgroupings within certain methods of organizing human activity grouping in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claims 6 and 12 recite “receiving … at least one transaction request, caused by an account holder having an account, in said institution, for United States digital currency, said at least one transaction incrementing or decrementing said account holder's United States digital currency balance in said account”, “said at least one transaction, upon execution, causing a corresponding decrement or increment in said account holder’s account and account balance on … of United States virtualized ledger tender”.  Accordingly, the claims recite an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “a financial institution computer”, “a distributed computerized ledger” represent the use of a computer as a tool to perform an abstract idea and/or do no more than generally link the abstract idea to a particular technological environment or field of use (see MPEP 2106.05 (f), (h)). Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. implement) the acts of financial transaction processing. As such, the additional elements do not integrate the abstract idea into a practical application.

When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of financial transaction processing using computer technology (e.g. processor, see PGPUB, ¶ 125 - 126). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f) & (h)).

Hence claims 6 and 12 are not patent eligible.

As per dependent claims 7, 8, 13, 14 and 18-21, these claims further define the abstract idea noted in claims 6 and 12. Furthermore, the dependent claims do not recite any additional elements. As such, the dependent claims 6 and 12 are similarly not patent eligible under the two step subject matter eligibility analysis of 2019 PEG October update.

As per dependent claims 9-11 and 15-17, the dependent claims recite the additional elements of “a blockchain network”. The additional elements are considered to be mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea when considered for patent eligibility under Prong Two of Step 2A. (See MPEP 2106.05 (f) & (h)). Even in combination, these additional elements do not integrate the abstract idea into a practical application. Furthermore, in step 2B, as noted above, the additional elements are also determined to be mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea. (See MPEP 2106.05(f) & (h)). In addition, the dependent claims include no indication that they involved an ordered combination of steps that are enough to indicate that the dependent claims include material that amounts to be significantly more that the abstract idea. For these reasons, there is no inventive concept in the dependent claims, and thus the dependent claims are not patent eligible (MPEP 2106.05 (f) & (h)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 6-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
 
Claims 6 and 12 recite the following limitations “receiving, at a financial institution computer, at least one transaction request, caused by an account holder having an account”, “said at least one transaction, upon execution, causing a corresponding decrement or increment”. It is unclear what entity and scope performs the previously recited steps. As such, the scope of the previously cited limitations is vague and unclear. "An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed…". In re Zletz,13 USPQ2d 1320 (Fed. Cir. 1989). See MPEP 2173.02 I-III.

Claims 7 and 13 recite “… said distributed computerized ledger is effected with said account holder’s unique public-private key pair”. It is unclear how and with what scope the public/private key pair effects the distributed computerized ledger. As such, the scope of the previously cited limitations is vague and unclear. "An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed…". In re Zletz,13 USPQ2d 1320 (Fed. Cir. 1989). See MPEP 2173.02 I-III.

Dependent claims 8-11 and 14-21 are also rejected under 35 USC 112(b) due to their dependency on rejected parent claims 6 and 12.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6-17 and 19-20 are rejected under 35 USC 102(a)(1) as being anticipated by US 20200151682 A1 (Hurry).

As per claims 6 and 12, Hurry teaches,
receiving, at a financial institution computer, at least one transaction request (¶ 8 “receiving, by a central entity computer, a request for digital currency”), caused by an account holder having an account, in said institution, for United States digital currency (FIG. 4, item 470, ¶ 83 “the central entity blockchain account 405 records a transfer to the user 401 to the blockchain. The transfer transaction may be recorded to the blockchain”), said at least one transaction incrementing or decrementing said account holder's United States digital currency balance in said account (FIG. 4, item 480, ¶ 84 “the digital currency is associated with the user's account. Data may be stored to the user 401 blockchain account 402, indicating that the digital currency is now held by the user 401”)
said at least one transaction, upon execution, causing a corresponding decrement or increment in said account holder's account and account balance on a distributed computerized ledger of-United States virtualized legal tender (¶ 84 “the digital currency is associated with the user's account. Data may be stored to the user 401 blockchain account 402, indicating that the digital currency is now held by the user 401”, ¶ 7 “The digital currency may be recorded to a blockchain”, ¶ 147 “convert digital currency from a first currency type (e.g., dollars)”)

As per claims 7 and 13, Hurry teaches all the limitations of claims 6 and 12, Hurry also teaches,
wherein said decrement or increment in said account holder’s and account balance on said distributed computerized ledger is effected with said account holder’s unique public-private key pair (¶ 9 “associating the digital currency with a digital wallet using a private key stored to the digital wallet”, ¶ 12 “the digital currency for an amount associated with the denomination has been created for public key associated with a digital wallet”).

As per claims 8 and 14, Hurry teaches all the limitations of claims 6 and 12. Hurry also teaches,
wherein said distributed computerized ledger of United States virtualized legal tender, said ledger holding balances of virtualized legal tender backed by corresponding balances of uniquely identified, vaulted United States fiat currency (¶ 51 “every time a dollar worth of digital fiat currency is generated, the central entity 104 ensures that a corresponding physical dollar bill is removed from circulation, in order to regulate the value of the digital fiat currency”).

As per claims 9, 10, 11, 15, 16 and 17, Hurry teaches all the limitations of claims 6, 7, 8, 12, 13 and 14. Hurry also teaches,
wherein said ledger includes a blockchain network (¶ 8 “recording the digital currency on a blockchain”).

As per claim 19 and 20, Hurry teaches all the limitations of claims 6 and 12. Hurry also teaches,
wherein said at least one transaction request includes converting fiat currency into United States digital currency (¶ 68 “convert the physical currency to digital currency”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 18 and 21 are rejected under 35 USC 103 as being unpatentable over Hurry in view of US 20190333143 A1 (Williams).

As per claim 18 and 21, Hurry teaches all the limitations of claims 6 and 12. 
Hurry does not explicitly teach, however,  teaches,
wherein said at least one transaction request includes converting at least some of said United States digital currency into a fiat currency (¶ 38 “convert the stable crypto-currency tokens 80′ back into fiat currency”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features as taught by William in Hurry since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to combine the references because the cited references are analogous art in the field of stable crypto currency and because converting stable crypto currency to fiat currency improves transaction processing by facilitating interchangeable asset conversion to address commerce demands.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROCK E TURK whose telephone number is (571)272-5626. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROCK E TURK/Examiner, Art Unit 3692       


/EDWARD J BAIRD/Primary Examiner, Art Unit 3692